FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2013 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED ON JUNE 30, 2013 Highlights for the Period Ø A special development in Argentina, the incorporation of the ConoSur in kind assets in the context of our capital increase, and the generation business segment led to a 98.2% increase in our net income when comparing 1H13 to 1H12. Ø Resolution SE N°250/13 of the Secretariat of Energy of the Argentine Ministry of Federal Planning, Public Investment and Services, positively affected the accounts of our Argentine subsidiary, Edesur, during the second quarter, which largely explained our improvement in EBITDA and net income. Ø The addition of the assets of Cono Sur, (the company through which Endesa Spain made the in kind contribution in the latest capital increase) generated an additional 20% of Net Income in the second quarter. Ø The customer base in the distribution business segment rose by 454 thousand to over 14 million customers. Ø Procurement and service costs decreased Ch$ 266,076 million while operating revenues decreased Ch$ 93,703 million, equivalent to a 2.9% drop reaching Ch$ 3,157,601 million as a consequence of lower revenues in generation business of Ch$ 85,034 million, mainly due to the drought affecting Chile and lower distribution segment revenues of Ch$28,966 million. In generation, this is mainly explained by decreases in Chile, Argentina and Peru, partially offset by Colombia and Brazil. In distribution, lower revenues are attributable to Brazil, Colombia and Peru, partially offset by Argentina and Chile. Ø Demand for electricity grew less than expected, because of fewer working days, and milder temperatures, both of which are transitory factors. However, our subsidiaries in Chile, Colombia and Brazil grew more than their peers in each country. Demand for electricity, in each one of our markets, was as follows: · Peru 5.7% · Chile 3.1% · Colombia2.7% · Argentina1.1% · Brazil 0.9% Ø Physical sales in the distribution segment increased 1,221GWh, or 3.4%, reaching 36,957GWh, while in generation, physical sales decreased by 0.8%, or 245GWh due to lower hydro availability, partially offset by higher thermal generation at lower costs compared to the the same period in 2012. Ø Procurement and Service Costs decreased by 14.1%, reaching Ch$1,620,930 million, as a consequence of lower fuel consumption expenses of Ch$77,466 million, lower energy purchase costs of Ch$65,180 million and lower transportation costs of Ch$ 39,986 million. This operating cost reductions are mainly explained by the commissioning of Bocamina II, and were partially offset by: 1 o The drought affecting Brazil, which increased energy prices, and the fact that until now part of the incremental energy purchase costs has not been recognized in the distribution tariffs. o Salaries in Edesur were increased by government mandate by 5%, retroactive to January 2013, thereby increasing operating costs significantly. Ø The Company’s EBITDA amounted to Ch$ 1,087,175 million during this first semester, 16.2% higher when compared to the same period in 2012. This good performance is mainly due to the one time effect in Edesur, in relation to the recognition of pending higher costs (MMC), and to lower operating cost due to the start up of Bocamina II and lower LNG purchase costs. The effect of the incorporation of Cono Sur into Enersis as of the second quarter of 2013, as a consequence of the capital increase operation ended on March 2013, was a positive impact on EBITDA of Ch$ 4,608 million. Ø The net financial result was a Ch$ 64,878 million loss, 60% better than for the first half of 2012, mainly explained by higher interest income of Ch$ 52,787 million as a consequence of higher cash availability due to the capital increase operation, and lower interest expense of Ch$28,084 million. Ø Net Income before taxes reached Ch$ 818,586 million, a 46.1% increase. Ø The diversified portfolio of the Enersis Group allowed us to maintain a well balanced contribution to our EBITDA by business segment, • Distribution:57% • Generation and Transmission: 43% Ø The effect of increasing the ownership in some of the companies that Enersis already consolidated, as well as the incorporation of new assets, both as a consequence of the recent capital increase, led to a positive impact in net income attributable to the owners of the Company of Ch$52,531 million, or US$110 million, in the second quarter of 2013. On an annualized basis, this figure surpasses the initially estimated positive impact of the in‑kind contribution of US$ 366 million. Generation and Transmission Business Ø Operating revenues decreased 6.6%, reaching Ch$1,211,672 million, primarily due to a lower average energy sale price expressed in Chilean pesos and the slight decrease on physical sales. Ø Procurement and services costs decreased 15.9% to Ch$ 621,597 million because of the reduction in fuel consumption costs of Ch$ 77,462 million, energy purchases costs of Ch$23,042 million and transportation expenses of Ch$ 19,686 million. Ø EBITDA amounted to Ch$ 475,266 million, equivalent to an increase of 6.2%. Ø Consolidated electricity generation decreased by 1 ,9% to 27,293 GWh, mainly explained by Peru and Argentina. 2 Ø Consolidated physical sales decreased 0.8% to 32,042 GWh, explained basically by decreases in Chile, Perú and Brasil, partially offset by increases in Argentina and Colombia. EBITDA in the Generation business, by country, was as follows: In Chile , EBITDA increased by Ch$ 13,888 million, mainly due to: Ø Lower energy purchases cost of Ch$ 49,204 million due to higher thermal generation as a result of the start up of Bocamina II operation, added to lower fuel consumption costs of Ch$ 55,345 million and lower transportation cost of Ch$ 17,790 million. Ø This was partially offset by lower energy sale revenues of Ch$ 102,591 million due to lower average energy sale prices and lower physical sales as a result of reduced contracts indexed to marginal cost and the expiration of some contracts with non regulated customers. In Argentina , EBITDA increased by Ch$ 3,897 million due to: Ø Lower procurement and service cost of Ch$ 28,191 million because of lower fuel consumption cost due to lower thermal generation. Ø This was partially offset by lower operation revenues of Ch$ 20,622 million, as a consequence of a reduction in the average energy sale prices expressed in Chilean peso terms and lower physical sales due to a reduction in hydro generation as a result of lower reservoir levels. In Brazil , EBITDA decreased by Ch$ 11,229 million basically because of: Ø Higher procurement and services costs of Ch$ 18,402 million, mainly explained by higher energy purchases costs of Ch$ 3,137 million, primarly in Central Fortaleza. Ø Higher fuel consumption cost of Ch$ 11,030 million, also explained by higher generation in Endesa Fortaleza. Ø This was partially offset by higher energy sale revenues of Ch$ 9,352 million, due to higher thermal generation in Fortaleza at higher average sale prices, that compensated the lower hydro availability in Cachoeira Dourada. In Colombia , EBITDA grew by Ch$ 20,220 million, mostly in connection with, Ø Increase in operating revenues of Ch$ 38,326 million explained by 10.6% increase in the average energy sale price in Chilean peso terms, in line with a higher market price in Colombia, and 3.2% increase in physical sales due to higher demand. Ø This was partially offset by higher energy purchases costs of Ch$ 20,894 million mainly due to a lower hydro availability. In Peru , EBITDA increased Ch$ 953 million due to: Ø Lower procurement and service cost of Ch$ 4,086 million mainly explained by lower fuel consumption as a result of lower thermal dispatch. Ø The latter was partially offset by a reduction in operating revenues of Ch$ 2,683 million due to lower average energy sale price in Chilean peso terms and lower physical sales. 3 Distribution Business Consolidated figures for the distribution businesses are detailed as follows: Ø Operating revenues reduced by 1.3% compared to the first half 2012, reaching Ch$2,231,771 million. This is explained mainly by the tariff revision process in Coelce and Chilectra which resulted in tariff reductions. Ø Procurement and service costs reached Ch$ 1,291,392 million, 11.6% lower than in first half 2012. This is mainly explained by reductions in energy purchases cost, other procurement and service cost and transportation cost. Ø Energy sales by customers’ segment for each of our distribution companies were the following: % Physical Sales Chile Argentina Peru Brazil Colombia TOTAL 1H 2013 Chilectra Edesur Edelnor Ampla Coelce Codensa 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 1H 2013 1H 2012 Residential 25% 25% 41% 41% 38% 37% 42% 41% 35% 34% 34% 35% 36% 35% Industrial 20% 22% 8% 8% 18% 19% 8% 9% 11% 12% 6% 7% 11% 12% Commercial 31% 29% 25% 27% 22% 22% 20% 20% 18% 19% 16% 16% 23% 23% Others 23% 24% 25% 25% 22% 22% 30% 30% 36% 34% 44% 42% 30% 29% TOTAL 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% 100% Ø EBITDA in 2013 amounted to Ch$ 620,246 million, 25.8% higher than in same period last year. EBITDA in the Distribution business, by country, was as follows: In Chile, EBITDA increased by Ch$ 1,016 million, mainly attributable to: Ø Lower procurement and service costs of Ch$ 26,036 million mainly explained by lower energy purchase costs as a result of the absence of marginal cost indexation in contracts with generators. Ø Higher other services of Ch$ 4,137 million. Ø The above was partially offset by lower energy sales revenues of Ch$ 28,805 million due to lower average energy sale price, explained by the tariff revision process in Chilectra since November 2012. In Argentina, EBITDA increased by Ch$ 166,161 million, mostly explained by: Ø MMC effect, mentioned above Ø This was partially offset by an increase of Ch$ 12,335 million in personnel expenses, due to salary increases because of union agreements. Ø Increase of Ch$ 7,251 million in other fixed operating costs because of higher costs in inputs and services hired to repair the grid. Ø Reduction of Ch$ 6,847 million in energy sales revenues, due to lower demand as a result of the decrease in industrial and commercial activity. In Brazil, EBITDA decreased by Ch$ 29,993 million mainly as a consequence of the drought affecting Brazil, that has pushed up the energy price. Also, because until today a part of the incremental energy purchase costs has not been recognized yet in the distribution companies tariffs. In addition to this: Ø Lower energy sales revenues in Coelce of Ch$ 79,981 million and in Ampla of Ch$ 73,513 million, due to lower average energy sale price expressed in Chilean peso terms as a result of Colece’s tariff revision process, partially offset by higher physical sales in both companies. Ø This was partially offset by a decrease of Ch$ 132,894 million in other procurement and service costs. 4 In Colombia, EBITDA decreased by Ch$ 8,159 million, mainly in connection with: Ø Lower energy sales revenues of Ch$ 13,859 million, a 3.9% decrease, explained by a 7.0% decrease in energy sales price expressed in Chilean peso terms, partially offset by a 3.3% increase in physical sales. Ø This was partially offset by Ch$ 6,353 million of lower procurement and services costs. In Peru, EBITDA decreased by Ch$ 1,952 million as consequence of: Ø Reduction in other operating revenues of Ch$ 3,901 million and higher energy purchase cost of Ch$3,376 million. Ø This was partially offset by an increase of Ch$ 2,582 million in energy sales revenues, due to higher physical sales. Financial Summary Ø Average nominal interest rate decreased from 8.9% down to 8.1%, mainly explained by a lower inflation rate in Chile and better rate conditions in the countries where we operate. Ø Liquidity, a key consideration in our financial management, continues to be in a very solid position, as shown below on a consolidated basis for Enersis, · Cash and cash equivalents US$ 2,298 million · Cash and cash equivalents + Long term Cash InvestmentUS$ 3,723 million · Committed credit lines available US$ 769 million · Non-committed credit lines available US$ 956 million Ø Hedge and protection: In order to mitigate exchange rate and interest rate risks, Enersis has established strict internal rules to protect our cash flows and balance sheet from fluctuations in these variables. · Our exchange rate policy is based on cash flows and we strive to maintain a balance between US dollar indexed flows, and assets and liabilities in such currencies. In addition to this policy, we have contracted cross currency swaps for a total amount of US$ 1,412 million and forwards for US$ 742 million as of June 30, 2013. · In order to reduce financial results volatility due to changes in market interest rates, we seek to maintain an adequate balance in our debt structure. Thus, as of June 30, 2013, we have contracted interest rate swaps (from variable to fixed rates) for US$ 440 million. 5 Market Summary Ø During the period from July 2012 to June 2013, the Chilean Stock Exchange’s index for the most important 40 shares, “IPSA”, showed a decrease of -8.4%. The markets where the Company operates recorded mixed performance, as follows: · BOVESPA (Brazil): -13.2% · Merval (Argentina): 25.6% · COLCAP (Colombia): -1.5%, and · ISBVL (Peru) : -21.0%. In Europe, the main Stock Exchanges showed positive performances over the last 12 months: IBEX: 9.0%, UKX:10.2% and FTSE 250: 24.4%. U.S. market also performed positively in line with its economic recovery: S&P 500: 17.6% and Dow Jones Industrial: 15.8% (all yields measured in local currency). Ø Enersis’ share price decreased -11.4% over the past 12 months. This change is mainly attributable to the global economic scenario, especially in the European zone and also due to the drought affecting Chile for the last three consecutive years. Closing price for the period was Ch$ 166.9 Ø On the other hand, Enersis` ADS value decreased -13.0% reaching a price of US$16.4, while its share price in the Madrid Stock Exchange decreased 13.9% reaching € 0.248 as of June 30, 2013. Ø During the last twelve months, Enersis continued to be among the most actively traded companies in the local stock market (Santiago Stock Exchange and Chilean Electronic Exchange), with a daily average trading volume of US$ 12.8 million. Source: Bloomberg 6 Risk Rating Classification Information Key considerations, among others, for current risk rating of Enersis, are: · Its well diversified asset portfolio · Strong credit metrics · Adequate debt structure · Solid liquidity The Company’s geographic diversification in South America provides a natural hedge against different regulations and weather conditions. Most of Enersis’ operating subsidiaries are financially strong and have leading market positions in the countries where Enersis operates. Among the main events of the last months, we can highlight the following: Ø On July 12, 2013, Standard & Poor's confirmed the international credit risk rating for Enersis of "BBB+" with stable Outlook, a positive sign in the middle of a difficult macroeconomic scenario prevailing in international markets. This took place on the occasion of the reviews of both Enel SpA and Endesa Spain in previous days, in which both credit risk ratings were downgraded. Ø On January 15, 2013, Feller Rate ratified the “AA” local rating of Enersis’ bonds, shares and commercial papers program, also confirming the stable outlook. Ø On December 19, 2012, Fitch Ratings affirmed both ratings in local and foreign currency of Enersis of "BBB+", as well as its long-term rating on the national scale at 'AA (cl)'. The outlook is "stable". Ø On September 26, 2012, Humphreys assigned “AA” to Enersis local bonds, “AA/Level 1+” to the commercial papers program and “First Class Level 1” to the company’s shares. Ø On June 18, 2012, Moody's affirmed the “Baa2 with stable outlook” senior unsecured rating of Enersis. Current international risk ratings are: Enersis S&P Moody’s Fitch Corporate BBB+ / Stable Baa2 / Stable BBB+ / Stable Local ratings (for securities issued in Chile): Enersis Feller Rate Fitch Humphrey’s Shares 1 st Class Level 1 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable AA / Stable 7 Disclaimer: As a result of applying IFRS 11 "Joint Arrangements”, since January 1, 2013, the jointly controlled companies, which until the financial statements submitted as of December 31, 2012, were consolidated on a proportional basis, should be recorded under the equity method, as required by the new standard for “Joint Arrangements” that qualify as Joint Ventures. Companies considered are Centrales Hidroeléctricas de Aysén S.A. and subsidiaries, Inversiones Gas Atacama Holding Ltda. and subsidiaries, Distribuidora Eléctrica de Cundinamarca S.A. and subsidiary, and Transmisora Eléctrica de Quillota Ltda. Having in mind that application of the IFRS 11 "Joint Arrangements” is retroactive, these consolidated financial statements include modifications to certain comparative figures, and the related explanatory notes, which in turn were approved by Enersis’ governing bodies. These changes do not affect the income attributable to the owners of the parent company. 8 Table of Contents Generation and Transmission Business 2 Distribution Business 4 Financial Summary 5 Market Summary 5 Risk Rating Classification Information 6 TABLE OF CONTENTS 9 GENERAL INFORMATION 11 Simplified Organizational Structure * 12 Consolidated Income Statement Analysis 13 Net Income 13 Net Financial Income 15 Sale of Assets 16 Taxes 16 Consolidated Balance Sheet Analysis 16 Assets Under IFRS 16 BOOK VALUE AND ECONOMIC VALUE OF ASSETS 18 LIABILITIES AND SHAREHOLDERS’ EQUITY UNDER IFRS 19 Debt Maturity with Third Parties, Thousand US$ 21 Debt Maturity with Third Parties, Million Ch$ 22 Evolution Of Key Financial Ratios 22 Under IFRS 24 Cash Flow Received From Foreign Subsidiaries by Enersis, Chilectra and Endesa Chile 25 THE MAIN RISKS ASSOCIATED TO THE ACTIVITIES OF THE ENERSIS GROUP 26 ARGENTINA 31 Generation 31 Endesa Costanera 31 El Chocón 32 Dock Sud 33 Distribution 34 Edesur 34 BRAZIL 35 Endesa Brasil 35 Generation 35 Cachoeira Dourada 35 Fortaleza (cgtf) 36 Transmission 37 CIEN 37 9 Ampla 37 Coelce 38 CHILE 39 Generation 39 Endesa Chile 39 Distribution 40 Chilectra 40 COLOMBIA 42 Generation 42 Emgesa 42 Distribution 43 Codensa 43 PERU 44 Generation 44 Edegel 44 Eepsa 44 Distribution 45 Edelnor 45 MARKET INFORMATION 48 Equity Market 48 CONFERENCE CALL INVITATION 52 Disclaimer 53 10 General Information (Santiago, Chile, Wednesday, July 24, 2013.) Enersis S.A. (NYSE: ENI), announced today its consolidated financial results for the period ended on June 30, 2013. All figures are in Chilean pesos (Ch$) and in accordance with International Financial Reporting Standards (IFRS). Variations refer to the period between June 30, 2012 and June 30, 2013. Figures as of June 30, 2013 are additionally translated into US$, merely as a convenience translation, using the exchange rate of US$ 1 Ch$ 507.16 for the Balance Sheet, and the average exchange rate for the period of US$ 1 Ch$ 478.71 for the Income Statement, Cash Flow Statements, Capex and Depreciation values. The consolidation includes the following investment vehicles and companies, a) In Chile: Endesa Chile (NYSE: EOC)
